PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/349,604
Filing Date: 3 Apr 2014
Appellant(s): Tocher et al.



__________________
Christopher P. Lightner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 44, 48-53, 55-56, 65, 82, 84-91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040027451 to Baker (“Baker”) in view of US 20100182396 to Kroepfl (“Kroepfl”).
Restatement of Claim 44 rejection:  “A camera assembly for imaging a scene, the camera assembly consisting: (Examiner notes that the term consisting indicates an omission of additional elements from the claimed system, however it does not mean that the claimed system can not be integrated into other systems or combinations found in the prior art (such as with additional camera assemblies) or that the clamed omission would not be obvious (omission of an additional camera and its function of capturing an additional image is obvious) according to the legal principles above.)
exactly four imaging means equally positioned around a central axis of the camera assembly, each imaging means consisting of a lens; and exactly four separate sensors associated with the exactly four imaging means; and … wherein: each of the exactly four imaging means is positioned to capture a different field of view defined by the lens of the respective imaging means, (Under the broadest reasonable interpretation 
a single cradle mounting each of the exactly four separate sensors at a uniform angle providing a uniform corresponding tilt of each of the exactly four separate sensors and each of the respective lens, (See Baker, Figs. 3 and 15a, and associated mountings and variations in Figs 1-2, which enable each sensor and lens to have a uniform tilt.  Also see embodiments in the secondary reference cited below.)
[wherein] … each field of view is provided to the associated separate sensor , (See fields of view in Baker, Figure 12b.)
so that the camera assembly captures four separate images, and (See Baker, Figure 12b and Paragraph 195.)
the uniform angle at which each of the exactly four sensors is mounted is [obliquely] angled relative to the central axis of the camera assembly … such that the uniform corresponding tilt of each of the exactly four separate sensors causes the exactly four imaging means to capture light from a zenith above, and lying on the central axis of, the camera assembly and to capture at least a quarter of the scene being imaged.”  (“Maintaining all optical paths on the same physical plane [uniform tilt] is critical” Baker, Paragraph 23, 46, 68, and 118 and Figures 3 and 12a.  This uniform tilt causes the cameras to capture light from the zenith above as well as light from the zenith below, and each camera naturally captures light along the central axis of the optical assembly and thus a central axis of the camera.)
Cumulatively note, that the claims duplicate the same camera four times, including camera orientation, mounting, and function.  Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Baker, Figs. 2 indicates that a single camera can be duplicated any number of times in a single cradle.  And since there is no evidence that having four cameras where each captures images in the same manner, produces an unexpected result.  
To the extent necessary, an omission of additional cameras and their function of providing additional images is obvious, and omission of additional optical components such as mirrors and their functions such as mirroring or directing an image is obvious.  See legal principles cited above.
Additionally, where Baker does not explicitly teach an embodiment of " the uniform angle at which each of the exactly four sensors is mounted is obliquely angled relative to the central axis of the camera assembly."  However, Baker does teach that it is useful to have the lensing that can be adjusted to capture images at an oblique angle in Fig. 4, which enables the intended results as addressed above. 

Thus the angle of image capture can be accomplished by either angling the lens as in Baker or by angling both the lens and the image sensor as in Kroepfl.  Substitution of one for the other is obvious because it yields the same result.  See implications of substitution in the Claim Construction section above.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to supplement Baker to tilt the cameras at an oblique angle with respect to the camera assembly as taught in Kroepfl, in order to image panoramic content of interest above the ground plane, such as buildings.  Kroepfl, Paragraph 58.


(2) Response to Argument
General Response to the Appeal:
The claims describe desired arrangement and orientation of cameras, which in itself is well known and obvious in this art.  
The claims are pertinently directed to:  “the camera assembly consisting of: exactly four imaging means equally positioned around a central axis of the camera assembly, each imaging means consisting of a lens; exactly four separate sensors associated with the exactly four imaging means; and a single cradle mounting each … obliquely angled relative to the central axis of the camera assembly …” See example in Specification, Fig. 12 (below)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
5.	Primary reference, Baker teaches the first part:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Pertinently, in Baker:  Figs. 2a and 12a illustrate the “exactly four separate sensors associated with the exactly four imaging means; and a single cradle mounting each,” with mirror-lenses that can be “angled relative to the central axis of the camera assembly.”   (Note that Kroepfl is cited for teaching oblique angles as discussed below.)
monoscopic camera as element 212 in Figs. 2e and 12a, and explained in Baker, Paragraph 58:  “the invention support numbers of camera sub-systems down to 3 (monoscopic) and 6 (stereoscopic).”  The monoscopic embodiment exemplifies “exactly four imaging sensors,” in Figs. 2a and 12a.

So what exactly is an “imaging means” in the claims?  Specification and Baker teach that this means can be a compound lens (see Specification Fig. 12 and Baker Fig. 2e above).  The structure of “a lens” can include a mirror:  “a long lens that uses mirrors within its construction, … Also known as reflex or mirror lens.”  Baker, Paragraph 8, and Figs. 2d-e and similarly in Specification, Page 1, third paragraph (“a fixed lens panoramic camera. The camera has a convex mirror …”  Different types of lenses can be used to accomplish this purpose (obviousness of substitution), such as mirror lenses, wide angle lenses, fisheye lenses, or a combination of such lenses.  Baker, Paragraphs 8, 45 and Specification, Page 1, third paragraph.
In Baker Fig. 2e above, everything aside for elements 202 and 212 are parts of the lens assembly.  And in Specification Fig. 12, the mushroom shaped lenses 12 are certainly not basic pieces of glass we would expect in other arts.

obliquely angled relative to the central axis of the camera assembly,” only that the lenses can be angled.   Note an example in the Specification Fig. 12 (below left) and the corresponding example in Kroepfl, an oblique angle of Cameras 3-4 in Fig. 4 (below right) and obviousness of arrangement of cameras at an oblique angle “in order to image panoramic content of interest above the ground plane, such as buildings.”  Kroepfl, Paragraph 58.  This is substantively identical to the motivation in the Specification, Page 1 last paragraph:  “wherein each field of view is tilted to capture light from a zenith above the camera … a 360 degree image of a scene can be captured.”

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Response to Specific Arguments: 
On Pages 10-12, Appellant essentially argues that “not all wherein clauses presently presented can be so construed” as to be non-limiting.  
Examiner agrees, and indeed all claim elements are specifically construed and rejected based on the prior art and the MPEP guidance.  See restatement of Claim 44 rejection above.

Regarding rejections under section 103, on pages 12-14, 20-21, Appellant argues regarding Claims 44 and 87:  “As previously emphasized via amendment by Appellant, the configuration of Claims 44 and 87 also requires that "the uniform angle at which each of the exactly four sensors is mounted is obliquely angled relative to the central axis of the camera assembly such that the uniform corresponding tilt of each of the exactly four separate sensors causes the exactly four imaging means to capture light from a zenith above, and lying on the central axis of, the camera assembly … This feature may be best understood, as a non-limiting example, with reference to Figures 1 and 6A of Appellant's original disclosure …” 
Examiner also notes that this feature may be equally understood, as a non-limiting examples in Fig. 12 of the Specification and Fig. 4 in Kroepfl which are reproduced above.  It is clearly an obvious feature in the context of panoramic imaging.



Specification and Baker define that lenses in the present context (fixed lenses, mirror lenses, reflex lenses, …) can be assembled using multiple optical components including mirrors:  The structure of “a lens” can include a mirror:  “a long lens that uses mirrors within its construction, … Also known as reflex or mirror lens.”  Baker, Paragraph 8, and Figs. 2d-e and similarly in Specification, Page 1, third paragraph (“a fixed lens panoramic camera. The camera has a convex mirror …”  

Applicant argues:  “That mirrors, lenses, and/or other components might be considered "known substitutes" is immaterial where the language of the claimed configuration excludes such substitutions.”
As examiner noted above, the definition of a lens, in view of the Specification and the prior art in the same field, does not exclude mirrors or other optical substitutes from lens construction.

	On Pages 16-19, 21 Appellant essentially argues:  “Nowhere does Baker contemplate-let alone teach or suggest-exactly a total of four cameras”
 As Examiner explained above, Baker, Figs. 12a and 2e (below) illustrate the “exactly four separate sensors associated with the exactly four imaging means; and a single cradle mounting each,” when each pair is a monoscopic camera of Fig. 2e, an option which is described in Baker, Paragraph 58.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



	On Page 17, Appellant argues:  “Even in the cited "mono-scopic" embodiment-which those of ordinary skill in the industry would consider inapplicable to a stereo embodiment …  Baker teaches a configuration that would have three cameras.”
	Examiner notes that Baker, Paragraph 58 teaches using at least 3 monoscopic cameras:  “the invention support numbers of camera sub-systems down to 3 (monoscopic) and 6 (stereoscopic), but higher resolutions can be accommodated through larger numbers of imagers,”  
And clearly, Fig. 12a above illustrates a 4-imager embodiment.

	On page 17, Appellant argues:  “Notwithstanding the above, pairs of cameras are taught as being essential in Baker, so as to provide its preferred stereoscopic imaging (see paragraphs [003 6][0037] and [0 134]-[0 13 5], along with Figures 5a-5b thereof).”
	Examiner disagrees.  Baker teaches that monoscopic cameras can be used instead of stereoscopic pairs in Paragraph 58.  


On pages 22-24, Appellant argues:  “Appellant also respectfully re-submits that nothing in either of the cited Baker or Kroepjl-even when considered in combination-teach or suggest the "single cradle" of Claim 44. Of pertinence, the single cradle mounts each of the exactly four separate sensors at a uniform angle …”  Examiner notes that the “cradle” exemplified in Specification Fig. 12 looks substantively similar to the example in Baker Figs. 12a and 2e, in that it “mounts each of the exactly four separate sensors at a uniform angle.” (Note that the variations in angling and camera composition are addressed above.)



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



	
On Pages 24-26, Appellant pertinently argues regarding Claim 65:  “From Figure 3 of Baker it may be understood that neither its lens (208) nor its lens mounting structure (210) attach to any casing, let alone one that is "cube-shaped" as the amended claimed configuration now requires. … the casing of Claim 65 is a component separate from its optical device,”
Examiner notes that this feature is exemplified by casings enclosing the optical devices in the Specification Fig. 1 (below left) and Baker Fig. 15a (below right), which are not cubes but are similarly cube-shaped.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale



Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Mikhail Itskovich/
Primary Examiner, Art Unit 2483
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.